Title: From James Madison to Isaac Tichenor, 15 February 1804 (Abstract)
From: Madison, James
To: Tichenor, Isaac


15 February 1804, Department of State. “Your letter [not found] stating the deficiencies of the laws of the United States, which ought to have been received as the proportion of Vermont, duly came to hand. Those deficiencies appear to consist of the 2 Sessions of the 6th. Congress and those of the seventh. The laws of the last session have not been forwarded, owing to this river being shut up by the ice: those of the preceeding Session I have reason to believe, from the enquiries made in consequence of your letter, may have been lately received by you from Albany, whether [sic] they had been forwarded by the Collector of New York. Information has not yet been obtained where the laws of the 6th. Congress have stopped in their passage to your State, but care will be taken to ascertain it, and hasten their receipt.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   For the State Department correspondence regarding the missing copies of the laws, see State Department clerk Stephen Pleasonton to Peter Muhlenberg, 19 Jan. 1804, and to David Gelston, 18 Feb. 1804 (ibid.), and Gelston to Muhlenberg, 25 Jan. 1804 (DNA: RG 59, ML).


